Citation Nr: 0308851	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  00-02 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for a low back 
disability, as secondary to the service-connected cervical 
dystonia.

2. Entitlement to service connection for osteoporosis, as 
secondary to the service-connected cervical dystonia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from April 1966 
to February 1970.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  

The record indicates that the RO denied entitlement to a 
total disability rating based on unemployability due to 
service-connected disability (TDIU) in August 1999, and so 
informed the veteran in August 1999.  In November 2000, the 
veteran's representative requested that a TDIU be considered.  
In March 2001, the Board remanded this claim to the RO for 
additional development.  At that time, the RO was alerted to 
the November 2000 claim by the veteran for a TDIU.   It does 
not appear from the file that this issue has been addressed 
and the RO is again alerted to this matter.  The case has 
been returned to the Board and the issues remaining on appeal 
are ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.   

2.  A low back disorder is not shown to be causally or 
etiologically related to a service-connected disability, or 
otherwise related to service or to any incident of service.

3.  Osteoporosis is not shown to be causally or etiologically 
related to a service-connected disability, or otherwise 
related to service or to any incident of service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service, and is not proximately due or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.303, 3.307, 3.309, 3.310 (2002).  

2.  Osteoporosis was not incurred in or aggravated by active 
service, and is not proximately due or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.303, 3.307, 3.309, 3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107 (West 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claims and finds that no 
further development is necessary as to these issues.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via a statement of 
the case and subsequent supplemental statements of the case 
of the evidence necessary to substantiate his claims.  The RO 
has secured medical records and the veteran has been examined 
in conjunction with these claims.  The RO contacted the 
veteran in April 2001, and notified him of the evidence needed 
to establish entitlement to the benefit sought, and what the 
RO would obtain, as well as what evidence was needed from the 
veteran and what he could do to help with his claim.  No 
further assistance in this regard appears to be warranted.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claims.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claims.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim, and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West 2002).  No 
further development is required in order to comply with VA's 
duty to assist.  

The applicable law provides that service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2002).  Service connection 
may also be allowed on a presumptive basis for certain 
chronic diseases, such as arthritis, if manifested to a 
compensable degree within a one year period of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).  In addition, a disability 
which is proximately due to or results from another disease 
or injury for which service connection has been granted, 
shall be considered a part of the original condition.  38 
C.F.R. § 3.310(a) (2002).  Additionally, when aggravation of 
a disease or injury for which service connection has not been 
granted is proximately due to, or the result of, a service 
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The veteran's service medical records show no complaint, 
diagnosis or treatment for a low back disability or 
osteoporosis.  On separation in January 1970, he denied back 
trouble of any kind and also denied having arthritis.  
Examination of the spine was normal.  However, the veteran 
does not claim that his low back disability and his 
osteoporosis were incurred in service, but that they are 
related to his service-connected cervical dystonia.  

The record shows that the veteran was examined by VA in 
August 1998.  He was granted service connection for cervical 
dystonia in November 1998.  On VA examination in June 1999, 
the examiner stated that examination of the veteran's low 
back did not reveal any problems with full flexion and 
extension without pain and that therefore he did not have a 
low back disability.  Osteoporosis was not diagnosed.  

In a November 2000 letter, a VA physician stated that the 
veteran's back pain was directly related to his suffering 
from cervical dystonia.  The clinician reported that she was 
the primary care provider for the veteran and had been 
treating him for over a year.  

The veteran was examined by VA in November 2002.  The claims 
file was reviewed by the examiner.  A history was taken, and 
the veteran's complaints were noted.  These included lumbar 
pain.  Examination showed no lumbar spasms, with lumbar 
flexion to 90 degrees.  Neither a low back disability nor 
osteoporosis was diagnosed.  The examiner stated that it was 
unlikely that the veteran's osteoporosis and low back pain 
were caused or aggravated by his cervical dystonia.  

The Board finds that the preponderance of the evidence is 
against the veteran's claims.  The Board notes that as to the 
low back claim, there is conflicting medical evidence.  The 
Board's adjudicatory process includes the responsibility for 
determining the weight to be given to the evidence of record, 
including the authority to favor one medical opinion over 
another.  See Cathell v. Brown, 8 Vet. App. 539, 543 (1996); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In reviewing 
medical evidence, the Board is "certainly free to discount 
the credibility of [a] physician's statement."  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  Finally, the 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993).   




The November 2002 VA examiner has stated that the veteran's 
osteoporosis and low back pain were not related to his 
service.  This was based on an examination of the veteran and 
a review of the claims file.  While a VA examiner stated in 
November 2000 that the veteran's back pain is related to his 
cervical dystonia, this opinion was not noted to be rendered 
after a review of the veteran's claims file.  While this 
examiner based the opinion on the fact that she had treated 
the veteran for over a year, specific medical rationale was 
not provided, and the Board notes that there is no 
requirement that additional evidentiary weight be given to 
the opinion of a physician who treats the veteran.  See 
Harder v. Brown, 5 Vet. App. 183, 188 (1993).  Thus the Board 
finds that the November 2002 VA examiner's opinion is more 
probative on this issue.  

While there is a service-connected disability, there is no 
currently diagnosed low back disability or osteoporosis.  
Although an examiner has stated that the back pain and 
osteoporosis are not related to a service-connected 
disability, and another has opined that a low back disability 
is related to a service-connected disability, since there is 
no diagnosis of either issue, a nexus opinion either in favor 
of the veteran or against him is not determinative.  Absent 
current disabilities affirmatively related to a service 
connected disability, the claims cannot be allowed.  
Therefore, the Board finds that service connection is not 
warranted.   




ORDER

Service connection for a low back disability as secondary to 
the service-connected cervical dsytonia is denied.  

Service connection for osteoporosis as secondary to the 
service-connected cervical dystonia is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

